NO. 07-12-0287-CR
                               NO. 07-12-0288-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL C
                                       
                                 JULY 25, 2012
                                       
                        ______________________________
                                       
                                       
                            KEITH TAYLOR, APPELLANT
                                       
                                      V.
                                       
                         THE STATE OF TEXAS, APPELLEE
                                       
                                       
                       _________________________________
                                       
               FROM THE 390[TH] DISTRICT COURT OF TRAVIS COUNTY;
                                       
                 NOS. D-1-DC-11-300144 & D-1-DC-12-904028;
                        HONORABLE JULIE KOCUREK, JUDGE
                                       
                        _______________________________
                                       
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Following pleas of guilty, Appellant, Keith Taylor, was convicted of aggravated robbery with a deadly weapon, enhanced, in cause number D-1-DC-11-300144 and of solicitation to commit capital murder, enhanced, in cause number D-1-DC-12-904028.  Pursuant to a plea bargain, he was sentenced to forty-five years confinement in each cause, with the sentences to run concurrently.  The Trial Court's Certification of Defendant's Right to Appeal filed in each cause reflects that Appellant's cases are plea-bargained cases with no right of appeal.  The certifications notwithstanding, Appellant filed notices of appeal challenging his convictions.
	By letter dated July 11, 2012, this Court notified Appellant of the consequences of the certifications and invited him to either file amended certifications showing a right to appeal or demonstrate other grounds for continuing the appeal on or before July 21, 2012.  Appellant did not respond.  Because he has failed to file an amended certification reflecting a right of appeal and has not shown good cause for continuing these appeals, we have no alternative but to dismiss these appeals based on the trial court certifications.  See Tex. R. App. P. 25.2(d).
							Patrick A. Pirtle
							      Justice
Do not publish.